DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to Examiners Action filed 09/03/2021, Applicant amended Claims 1, 5, 11-13; and added NEW claim 18.  Claims 1-18 are currently pending.

Response to Arguments

Applicant’s arguments, see pages 8-10, filed 12/01/2021, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C § 103 over U.S. 2019/0257231A1 (“Dudar”); U.S. 2019/0277208A1 (“Matoba”); and U.S. 2019/0277207A1 (“Matoba”) have been fully considered and are persuasive, in view of the amendment..  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection are made in view of Sato et al. (U.S. 6435166), Dudar (U.S. 2019/0257231A1), and Matoba (U.S. 2019/0277208A1) as indicated below.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 6435166) in view of Dudar (U.S. 2019/0257231A1) and in further view of Matoba (U.S. 2019/0277208A1).
Sato discloses “A Roots blower driven by a direct-current motor provided to a recirculation duct for connecting an exhaust duct and an intake duct to extract a part of exhaust gas of a diesel engine to recirculate to an intake side. Accordingly, even when a differential pressure between an exhaust side and the intake side, or even when a pressure on the intake side is higher than the exhaust side fluctuates, the exhaust gas flowing to the recirculation duct can be forcibly pumped by the Roots blower while appropriately controlling flow rate thereof, so that an optimum recirculation amount of exhaust gas in accordance with operation condition of the diesel engine can be recirculated to the intake side.” (Abstract; Fig. 1), “Further, the control processor 20 has further software module for reversely rotating the Roots blower 12 for preventing backflow from the intake side to the exhaust side in the non-EGR area, and still further software module for reversely rotating the Roots blower 12 in the non-EGR area TO CLEAN THE COOLER 13 for every predetermined operation time.” (Fig. 7 and Col. 8 line 6-12), and “Soot and other contaminants stuffed in the cooler 13 can be discharged to the exhaust side by the reverse rotation of the Roots blower 12, thus cleaning the cooler 13.” (Col. 9 line 56+), and “Further, by the reverse rotation of the gas feeder, when the recirculating exhaust gas is cooled by the cooler, soot and contaminant stuffed in the cooler are discharged to the exhaust side, thus cleaning the cooler.” (Col. 4 lines 0-4).  
In other words, Sato discloses a turbocharged internal combustion engine including a Roots Type Blower (i.e. a positive displacement pump) arranged in an EGR system and configured to feed exhaust gas from the exhaust duct to the engine intake duct during normal operation when recirculated exhaust gas is desired and additionally when recirculated exhaust gas is not desired (e.g. based on engine operating conditions Fig. 4), the blower is configured to operate in a reverse direction to pump pressurized air through the EGR system (and corresponding EGR cooler) in order to clean/discharge “soot and other contaminants” that have accumulated in the EGR system during normal operation, out of the EGR system/cooler.

Regarding Claim 1, Sato teaches:
A method (Fig 5 and Fig. 7) for controlling an internal combustion engine system (Fig. 1), 
wherein the internal combustion engine system is provided with an air intake duct (Fig. 1, items 4 and 6), 
an exhaust gas duct (Fig. 1, 5) and an exhaust gas recirculation (EGR) system (Fig. 1, items 11-16), 
wherein the EGR system comprises an EGR conduit  (Fig. 1, item 11) that fluidly connects the exhaust duct and the intake duct (Fig. 1, duct 11 connects exhaust duct 5 and intake duct 4), 
and wherein a gas feeding device in a form of a positive displacement pump is arranged in the EGR conduit (Fig. 1, , 
said gas feeding device being configured to feed exhaust gas from the exhaust duct to the intake duct during operation of the engine system (Col. 6 line 45-49; “The Roots blower 12 is capable of rotating in both normal and reverse directions, which pumps a part of the exhaust gas to the intake duct 4 during normal rotation and, during reverse rotation, pumps a part of the exhaust gas to the exhaust duct 5 in a reverse direction to the normal rotation.”),
characterized in that the method comprises the step of: 
detecting a risk of accumulated soot and other contaminants in the EGR conduit (Fig. 7, S201 “whether or not the operation time of the engine 1 has reached a predetermined time Ho”; Col. 9 lines 11-13), 
detecting non-operation of the gas feeding device (Fig. 5, “when exhaust gas recirculation is NOT conducted at the steps S101 and S105”; Col. 9 lines 9-10)), 
and, in case such a risk is detected and the gas feeding device is not in operation, operating the gas feeding device to pump the soot and other contaminants out by moving parts of the gas feeding device (Fig. 7, responsive to a determination that there is a risk of accumulation of soot and other contaminants in the EGR system (i.e. operation time H of the engine has reached a predetermined time Ho) and when exhaust gas recirculation is not conducted (e.g. gas feeding device is not in operation to recirculate exhaust gas to the intake duct); the controller is configured to reverse rotate the blower in order to pump the soot and other contaminants out of the egr system (ducts/cooler) towards the exhaust outlet.)
detecting a risk of freezing of condensed water as a specific other contaminant (condensed water) or as a specific pre-condition (risk of freezing of condensed water) for proactive execution of the disclosed EGR system cleaning method.
Dudar discloses methods and apparatus for removing accumulated moisture (i.e. condensed water, see at least ¶0001-0002) from an exhaust system of an internal combustion engine.  Specifically, ¶0072 “Another engine example method comprises: at an onset of a drive cycle of a vehicle, estimating a first moisture level in an exhaust system of an engine, at a completion of the drive cycle, estimating a second moisture level in the exhaust system based on the first moisture level, and during an immediately subsequent vehicle key-off condition, responsive to the second moisture level being higher than a threshold level, routing compressed air from an engine intake manifold through the exhaust system. In any preceding example, additionally or optionally, the first moisture level is estimated based on one or more of an amount of moisture accumulated on a windshield of the vehicle during an immediately previous vehicle key-off condition, a variation in ambient humidity during the immediately previous vehicle key-off condition, and a dew point temperature at a location of the vehicle during the immediately previous vehicle key-off condition. In any or all of the preceding examples, additionally or optionally, the second moisture level is further based on a duration of operation of the engine during the drive cycle and a temperature of the exhaust manifold during the drive cycle. In any or all of the preceding examples, additionally or optionally, routing compressed air includes operating an electric air compressor coupled to the engine intake manifold to flow compressed air from the intake manifold to the exhaust system.” (¶0072).  In 
Matoba discloses methods and apparatus for operating an internal combustion engine configured with a roots-type, electrically driven supercharger (blower, i.e. positive displacement pump, see ¶0081) and an exhaust gas recirculation (EGR) system (¶0041-0042, Fig. 4).  Matoba discloses known problems of EGR equipped engine systems “Moreover, it is also known that, in order to improve the exhaust emission capability, exhaust gas recirculation (EGR) gas containing nitrogen oxide and blowby gas containing unburned hydrocarbon are recirculated to a part of the intake passage upstream of the supercharger. When the EGR gas, etc. is recirculated to the intake passage and the temperature in the intake passage is lower than a dew point, moisture (steam) contained in the EGR gas, etc. may condense to generate condensate. The generated condensate may cause corrosion of metal parts, etc. which constitute the intake passage. Therefore, technologies for removing the condensate generated in the intake passage have been proposed.” (¶0003).  Additionally, “When intake air is introduced into the supercharger while the supercharger is at an extremely low temperature, moisture in the intake air and the condensate in the intake passage are frozen inside the supercharger, which When EGR gas is introduced into the intake passage 31 from the EGR gas introduction part 37a or blowby gas is introduced into the intake passage 31 from the blowby gas introduction part 38a, moisture contained in the EGR gas or the blowby gas is cooled and condensed on the wall surface of the intake passage 31 to produce condensate. This condensate flows from the bypass passage 35 upstream to the intake passage part 31a, and tends to be accumulated at the bottom of the intake passage part 31a. The produced condensate tends to enter into a gap of the supercharger 2, where it may be frozen when the engine is stopped and the ambient temperature is low.” (¶0052) and “ As described above, the second freezing state can be considered to be a state where the possibility that the ice already exists inside the supercharger 2 is high, and the first freezing state can be considered to be a state where the possibility that the water that entered the supercharger 2 will freeze is high regardless of the existence of ice. “ (¶0056-0057).  In other words, Matoba discloses a method (See At least Fig. 9) of detecting a risk of freezing of condensed water (attributed to accumulation of moisture from operation the EGR system and low ambient/blower temperatures) in a gas feeding device (roots-type, electrically driven supercharger) and based on the determined freezing risk, forcibly operating (i.e. determining non-operation state of the gas feeding device, see 
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the Exhaust Gas Recirculation Cleaning system of Sato to incorporate the teachings of Dudar and Matoba to include detecting a risk of condensed water as a specific “other contaminant” (i.e. condensed water) and as a specific pre-condition (detecting a risk of freezing of condensed water) in order to proactively operate the gas feeding device (roots-type blower) to mitigate the corrosion of metal parts in the intake/exhaust system (Mataoba ¶0003 and Dudar ¶0002), avoid freezing of condensate in the gas feeding device (Matoba ¶0005), and secure the function of the gas feeding device (i.e. supercharger/positive displacement pump; Matoba ¶0007) and prevent adverse operation of exhaust system sensors (Dudar ¶0002).

Regarding Claim 13, Sato teaches:
An internal combustion engine system (Fig. 1) provided with an air intake duct(Fig. 1, items 4 and 6), an exhaust gas duct (Fig. 1, 5) and an exhaust gas recirculation (EGR) system (Fig. 1, items 11-16), wherein the EGR system comprises an EGR conduit (Fig. 1, item 11) that fluidly connects the exhaust duct and the intake duct, and wherein a gas feeding device in a form of a positive displacement pump is arranged in the EGR conduit (Fig. 1, “and recirculates exhaust gas by a Roots blower 12 as a gas feeder provided to the recirculation duct 11.”; Col. 6 line 25+), said gas feeding device being configured to feed exhaust gas from the exhaust duct to the intake duct during operation of the engine system (Col. 6 line 45-49; “The Roots blower 12 is capable of rotating in both normal and reverse directions, which pumps a part of the exhaust gas to the intake duct 4 during normal rotation and, during reverse rotation, pumps a part of the exhaust gas to the exhaust duct 5 in a reverse direction to the normal rotation.”),4Application No.: 17/270,296Docket No.: 138223.537091Response to Office Action of September 3, 2021 characterized in that the engine system is configured to control the steps of claim 1.
As indicated above with respect to Claim 1, Sato teaches all the elements of claim 1 but does not explicitly teach detecting a risk of freezing of condensed water as a specific other contaminant (condensed water) or as a specific pre-condition (risk of freezing of condensed water) for proactive execution of the disclosed EGR system cleaning method.
Dudar discloses methods and apparatus for removing accumulated moisture (i.e. condensed water, see at least ¶0001-0002) from an exhaust system of an internal combustion engine.  Specifically, ¶0072 “Another engine example method comprises: at an onset of a drive cycle of a vehicle, estimating a first moisture level in an exhaust system of an engine, at a completion of the drive cycle, estimating a second moisture level in the exhaust system based on the first moisture level, and during an immediately subsequent vehicle key-off condition, responsive to the second moisture level being higher than a threshold level, routing compressed air from an engine intake manifold through the exhaust system. In any preceding example, additionally or optionally, the first moisture level is estimated based on one or more of an amount of moisture accumulated on a windshield of the vehicle during an immediately previous vehicle key-off 
Matoba discloses methods and apparatus for operating an internal combustion engine configured with a roots-type, electrically driven supercharger (blower, i.e. positive displacement pump, see ¶0081) and an exhaust gas recirculation (EGR) system (¶0041-0042, Fig. 4).  Matoba discloses known problems of EGR equipped engine systems “Moreover, it is also known that, in order to improve the exhaust emission capability, exhaust gas recirculation (EGR) gas containing nitrogen oxide and blowby gas containing unburned hydrocarbon are recirculated to a part of the intake passage upstream of the When the EGR gas, etc. is recirculated to the intake passage and the temperature in the intake passage is lower than a dew point, moisture (steam) contained in the EGR gas, etc. may condense to generate condensate. The generated condensate may cause corrosion of metal parts, etc. which constitute the intake passage. Therefore, technologies for removing the condensate generated in the intake passage have been proposed.” (¶0003).  Additionally, “When intake air is introduced into the supercharger while the supercharger is at an extremely low temperature, moisture in the intake air and the condensate in the intake passage are frozen inside the supercharger, which may result in issues in the function of the supercharger…Therefore, when the engine is started while the supercharger is at a low temperature, the supercharger is forcibly driven even if the operating state is in the non-supercharging range to increase the supercharger temperature (inner wall temperature) in a stage before the operating state enters the supercharging range. This results in avoidance of the freezing of the condensate inside the supercharger to secure the function of the supercharger.” (¶0005), “When EGR gas is introduced into the intake passage 31 from the EGR gas introduction part 37a or blowby gas is introduced into the intake passage 31 from the blowby gas introduction part 38a, moisture contained in the EGR gas or the blowby gas is cooled and condensed on the wall surface of the intake passage 31 to produce condensate. This condensate flows from the bypass passage 35 upstream to the intake passage part 31a, and tends to be accumulated at the bottom of the intake passage part 31a. The produced condensate tends to enter into a gap of the supercharger 2, where it may be frozen when the engine is stopped and the ambient temperature is low.” (¶0052) and “ As described above, the second freezing state can be considered to be a state where the possibility that the ice already exists inside the supercharger 2 is high, and the first freezing state can be considered to be a state where the possibility that the water that entered the supercharger 2 will freeze is high regardless of the existence of ice. “ (¶0056-0057).  In other words, Matoba discloses a method (See At least Fig. 9) of detecting a risk of freezing of condensed water (attributed to accumulation of moisture from operation the EGR system and low ambient/blower temperatures) in a gas feeding device (roots-type, electrically driven supercharger) and based on the determined freezing risk, forcibly operating (i.e. determining non-operation state of the gas feeding device, see ¶0056-0057 “non-supercharging range”; and forcibly operating/rotating the supercharger) the gas feeding device and remove the condensate in order to mitigate the corrosion of metal parts in the intake/exhaust system (¶0003), avoid freezing of condensate in the gas feeding device (¶0005), and secure the function of the gas feeding device (i.e. supercharger/positive displacement pump; ¶0007).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the Exhaust Gas Recirculation Cleaning system of Sato to incorporate the teachings of Dudar and Matoba to include detecting a risk of condensed water as a specific “other contaminant” (i.e. condensed water) and as a specific pre-condition (detecting a risk of freezing of condensed water) in order to proactively operate the gas feeding device (roots-type blower) to mitigate the corrosion of metal parts in the intake/exhaust system (Mataoba ¶0003 and Dudar ¶0002), avoid freezing of condensate in the gas feeding device (Matoba ¶0005), and secure the function of the gas feeding device (i.e. supercharger/positive displacement pump; Matoba 

Regarding Claims 10-12 and 15-18, the cited combination of references teach all the elements of Claim 1 as indicated above.  Sato further teaches:
Claim 10: wherein the gas feeding device is configured to feed exhaust gas by means of at least one rotating member (Fig. 1, roots-type blower comprising a pair of meshing lobes in the conventional manner.  Also exhaust is controllably fed by adjusting the rotating speed of electric motor 14).

Claim 11: wherein the gas feeding device is configured to feed exhaust gas by means of a Roots type blower having a pair of rotors provided with meshing lobes (Fig. 1, roots-type blower comprising a pair of meshing lobes in the conventional manner.  Also exhaust is controllably fed by adjusting the rotating speed of electric motor 14).

Regarding Claim 12: wherein the engine system comprises a drive motor arranged to drive the gas feeding device. (Fig. 1, electric motor 14; “Further, by employing an electric motor such as direct current motor, the rotation speed can be easily and rapidly changed, thus ensuring appropriate exhaust gas recirculation amount in accordance with operation condition of the internal combustion engine”.).

Regarding Claim 15: A computer program product comprising program code means for controlling the steps of claim 1 when said program is run on a computer. (“The EGR controller 17 includes A MICROCOMPUTER for controlling the Roots blower 12. VARIOUS SOFTWARE MODULES for controlling rotation speed of the direct-current motor 14 to adjust an air supply amount of the Roots blower 12 are installed in the microcomputer of the EGR controller 17.  More specifically, as shown in FIG. 3, the EGR controller 17 has a control processor 20 for determining rotation speed and rotary direction of the direct-current motor 14, a memory 21 as a storage means for storing a map indicating rotation speed of the Roots blower 12 for obtaining optimum exhaust gas recirculation amount in accordance with engine speed and fuel supply, an input portion 22 for inputting signals from the pressure sensors 15 and 16 and the engine controller 8, and an output portion 23 for outputting drive power to the direct-current motor 14.” (Col. 7 line 21+); and “Further, the control processor 20 has further software module for reversely rotating the Roots blower 12 for preventing backflow from the intake side to the exhaust side in the non-EGR area, AND STILL FURTHER SOFTWARE MODULE for reversely rotating the Roots blower 12 in the non-EGR area to clean the cooler 13 for every predetermined operation time.” (Col. 8 lines 6-12).

Regarding Claim 16: A computer readable medium (Fig. 1, memory 21) carrying a computer program (“software module”) comprising program code (“and still further software module for reversely rotating the Roots blower 12 in the non-EGR area to clean the cooler 13 for every predetermined operation time”) means for controlling the steps of claim 1 when said program product is run on a computer (Fig. 1, microcomputer comprising control processor 20).

Regarding Claim 17, A control unit for controlling an internal combustion engine according to claim 13, the control unit being configured to perform the steps. (“The EGR controller 17 includes A MICROCOMPUTER for controlling the Roots blower 12. VARIOUS SOFTWARE MODULES for controlling rotation speed of the direct-current motor 14 to adjust an air supply amount of the Roots blower 12 are installed in the microcomputer of the EGR controller 17.  More specifically, as shown in FIG. 3, the EGR controller 17 has a control processor 20 for determining rotation speed and rotary direction of the direct-current motor 14, a memory 21 as a storage means for storing a map indicating rotation speed of the Roots blower 12 for obtaining optimum exhaust gas recirculation amount in accordance with engine speed and fuel supply, an input portion 22 for inputting signals from the pressure sensors 15 and 16 and the engine controller 8, and an output portion 23 for outputting drive power to the direct-current motor 14.” (Col. 7 line 21+); and “Further, the control processor 20 has further software module for reversely rotating the Roots blower 12 for preventing backflow from the intake side to the exhaust side in the non-EGR area, AND STILL FURTHER SOFTWARE MODULE for reversely rotating the Roots blower 12 in the non-EGR area to clean the cooler 13 for every predetermined operation time.” (Col. 8 lines 6-12).

Regarding Claim 18: wherein the drive motor is an electric motor (Fig. 1, electric motor 14; “Further, by employing an electric motor such as direct current motor, the rotation speed can be easily and rapidly changed, thus ensuring appropriate exhaust gas recirculation amount in accordance with operation condition of the internal combustion engine”.).

Regarding Claims 2-5, 8-9 and 14, the cited combination of references teach all the elements of Claim 1 or Claim 13 as indicated above.  
Regarding Claim 2: Matoba further teaches: wherein the step of detecting the freezing risk comprises the step of determining a temperature in or close to the gas feeding device (¶0012; “The controller may forcibly drive the supercharger, when a temperature of the supercharger is lower than the preset temperature (e.g., 0° C.) and the estimated amount of condensate is more than the preset amount.”) in order to mitigate the corrosion of metal parts in the intake/exhaust system (¶0003), avoid freezing of condensate in the gas feeding device (¶0005), and secure the function of the gas feeding device (i.e. supercharger/positive displacement pump; ¶0007).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the Exhaust Gas Recirculation Cleaning system of Sato to incorporate the teachings of Matoba to include wherein the step of detecting the freezing risk comprises the step of determining a temperature in or close to the gas feeding device in order to mitigate the corrosion of metal parts in the intake/exhaust system (¶0003), avoid freezing of condensate in the gas feeding device (¶0005), and secure the function of the gas feeding device (i.e. supercharger/positive displacement pump; ¶0007).

Regarding Claim 3: Matoba further teaches: wherein the step of determining the temperature comprises at least two temperature determinations carried out at different points in time so as to allow a determination of a change of the temperature in or close to the gas feeding device (See ¶0074; “temperature increasing amount” and “temperature decreasing amount” utilized over time to determine change in temperature of 
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the Exhaust Gas Recirculation Cleaning system of Sato to incorporate the teachings of Matoba to include wherein the step of determining the temperature comprises at least two temperature determinations carried out at different points in time so as to allow a determination of a change of the temperature in or close to the gas feeding device in order to proactively operate the gas feeding device (roots-type blower) to mitigate the corrosion of metal parts in the intake/exhaust system (Mataoba ¶0003 and Dudar ¶0002), avoid freezing of condensate in the gas feeding device (Matoba ¶0005), and secure the function of the gas feeding device (i.e. supercharger/positive displacement pump; Matoba ¶0007) and prevent adverse operation of exhaust system sensors (Dudar ¶0002).

Regarding Claim 4: Dudar teaches: determining a humidity in the EGR conduit (¶0002, ¶0006, ¶0016, ¶0027 Humidity sensor provided in EGR passage for detecting humidity or water content of EGR therein) ¶0054 utilizing sensed humidity to determine an expected amount of condensate in the system).  It flows naturally from the teachings of the prior art that sensing humidity of the 
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the Exhaust Gas Recirculation Cleaning system of Sato to incorporate the teachings of Dudar and Matoba to include wherein the step of detecting the freezing risk comprises the step of determining a humidity in the EGR conduit in order to accurately determine a risk/probability of freezing of water/moisture condensate for the purpose of proactively removing undesirable water/moisture/condensation from the engine intake/exhaust system and securing reliable operation of the system.


Regarding Claim 5:  Dudar further teaches: wherein the step of operating the gas feeding device is carried out so as to pump any condensed water out from the EGR conduit (Disclosure directed towards removing accumulated moisture (i.e. condensed water, see at least ¶0001-0002) from an exhaust system of an internal combustion engine.) in order to pump the condensed water out of the Exhaust/EGR system to prevent “erosion and rusting in the exhaust system components” which “may adversely affect operation of exhaust system sensors during subsequent engine operations.” (¶0002) in order to pump the condensed water out of the Exhaust/EGR system to prevent “erosion and rusting in the exhaust system components” which “may adversely 
Matoba further teaches: wherein the step of operating the gas feeding device is carried out so as to pump any condensed water from the gas feeding device (Matoba discloses a method (See At least Fig. 9) of detecting a risk of freezing of condensed water (attributed to accumulation of moisture from operation the EGR system and low ambient/blower temperatures) in a gas feeding device (roots-type, electrically driven supercharger) and based on the determined freezing risk, forcibly operating (i.e. determining non-operation state of the gas feeding device, see ¶0056-0057 “non-supercharging range”; and forcibly operating/rotating the supercharger) the gas feeding device and remove the condensate) in order to mitigate the corrosion of metal parts in the intake/exhaust system (¶0003), avoid freezing of condensate in the gas feeding device (¶0005), and secure the function of the gas feeding device (i.e. supercharger/positive displacement pump; ¶0007).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the Exhaust Gas Recirculation Cleaning system of Sato to incorporate the teachings of Dudar and Matoba to include wherein the step of operating the gas feeding device is carried out so as to pump any condensed water out from the EGR conduit and from the gas feeding device in order to proactively operate the gas feeding device (roots-type blower) to mitigate the corrosion of metal parts in the intake/exhaust system (Mataoba ¶0003 and Dudar ¶0002), avoid freezing of condensate in the gas feeding device (Matoba ¶0005), and secure the function of the gas feeding device (i.e. supercharger/positive displacement pump; Matoba 

Regarding Claims 8-9: Dudar further teaches: wherein the method is carried out within a threshold time interval  (¶0072; “and during an immediately subsequent vehicle key-off condition, responsive to the second moisture level being higher than a threshold level, routing compressed air from an engine intake manifold through the exhaust system”)  after switching off the internal combustion engine system and wherein the method is carried out within an arbitrary interval after switching off the internal combustion engine system (Fig. 4, see ¶0068; engine speed drops to zero shortly after T3; compressor is switched on after vehicle key-off (i.e. engine is switched off) at time T5.) in order to pump the condensed water out of the Exhaust/EGR system to prevent “erosion and rusting in the exhaust system components” which “may adversely affect operation of exhaust system sensors during subsequent engine operations.” (¶0002).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the Exhaust Gas Recirculation Cleaning system of Sato to incorporate the teachings of Dudar to include wherein the method is carried out within a threshold time interval after switching off the internal combustion engine system and wherein the method is carried out within an arbitrary interval after switching off the internal combustion engine system in order to pump the condensed water out of the Exhaust/EGR system to prevent “erosion and rusting in the exhaust system components” which “may adversely affect operation of exhaust system sensors during subsequent engine operations.” (¶0002).

Regarding Claim 14: Sato does not explicitly teach that the internal combustion engine system and control method are configured for use with “a vehicle”, as-claimed.  However, Dudar and Matoba both disclose that the condensate removal methods/apparatus are configured for use in “a vehicle”.  See Dudar (¶0005+; “of a vehicle”) and Matoba (¶0041+).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the Exhaust Gas Recirculation Cleaning system of Sato to incorporate the teachings of Dudar and Matoba to include A vehicle comprising an internal combustion engine system according to claim 13 in order to proactively operate the gas feeding device (roots-type blower) to mitigate the corrosion of metal parts in the intake/exhaust system (Mataoba ¶0003 and Dudar ¶0002) of a vehicle, avoid freezing of condensate in the gas feeding device (Matoba ¶0005), and secure the function of the gas feeding device (i.e. supercharger/positive displacement pump; Matoba ¶0007) and prevent adverse operation of exhaust system sensors (Dudar ¶0002).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 6435166) in view of Dudar (U.S. 2019/0257231A1) and in view of Matoba (U.S. 2019/0277208A1) in further view of Matoba (U.S. 2019/0277207A1; note 102(a)(2) 03/07/2018 filing date in view of foreign application priority data).
Regarding Claim 6, Sato discloses operating the roots-type blower at an optimal speed based on engine operating conditions both in the “EGR Area” (Fig. 4) and in the “non-egr area”; “Further, because the direct-current motor 14 is employed for the drive source of the Roots blower 12, switching of the normal and reverse rotation and control of the rotation speed can be easily and rapidly conducted, so that an wherein the step of operating the gas feeding device is carried out by operating the gas feeding device in a low-power mode in which the capability of the gas feeding device to feed gas is smaller than during normal operational conditions but where moving parts of the gas feeding device are kept in motion.
Matoba (‘207) discloses methods and apparatus for operating a supercharger of an engine responsive to risk/probability of ice formation within the intake/exhaust system of the engine.  See at least ¶0005-¶0006 ; ¶0056-¶0057 and Fig. 8-9.  Specifically, Fig. 7 and 9 discloses a method for initially operating the supercharger in a low power mode (i.e. 20% engagement such that rotational speed of supercharger is limited) in order to determine “ if ice (an ice block) exists between rotors and a casing, the ice impedes (locks) rotation of the rotors, which may cause issues, such as burning or seizure of the transmission belt” (¶0005).  Method 9 determines either a 1st or 2nd “freezing state” (i.e. parameter indicative of the amount of friction/resistance to rotation of the supercharger rotors) and adjusts control of the supercharger based on the determination.  For example, if a first freezing (i.e. friction level) state is determined (S27); the controller is configured to subsequently increase the drive power (i.e. 100 % duty ratio) of the supercharger (Fig. 7 and 9; ¶0059) in order to overcome the friction attributed to frozen condensate between the rotors/casing, warmup the supercharger, and avoid “freezing in the supercharger and securing a traveling performance expected of the supercharger” (¶0009) and avoid “difficulties resulting from ice” (¶0010).
Specifically, Matoba teaches: wherein the step of operating the gas feeding device is carried out by operating the gas feeding device in a low-power mode (¶0062; “The control module 13 executes the forcible drive for freezing determination to determine the second freezing state, before executing the forcible drive for temperature 4 and imperfectly engage the electromagnetic clutch 3 (e.g., 20% of the duty ratio). As illustrated in FIG. 7, when the ice already exists inside the supercharger 2 after the imperfect engagement of the electromagnetic clutch 3, there is no change in the rotation speed of the supercharger 2 (dashed line), and when the ice does not exist inside the supercharger 2, the rotation speed of the supercharger 2 increases slightly (solid line). Thus, the electromagnetic clutch 3 can be engaged in a half-clutch state, and the second freezing state can be determined, without causing the difficulties, such as the seizure of the transmission belt 44, even if the ice already exists.”; ¶0062) in which the capability of the gas feeding device to feed gas is smaller than during normal operational conditions but where moving parts of the gas feeding device are kept in motion, in order to overcome the friction attributed to frozen condensate between the rotors/casing, warmup the supercharger, and avoid “freezing in the supercharger and securing a traveling performance expected of the supercharger” (¶0009) and avoid “difficulties resulting from ice” (¶0010).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the Exhaust Gas Recirculation Cleaning system of Sato to incorporate the teachings of Matoba (‘207) to include wherein the step of operating the gas feeding device is carried out by operating the gas feeding device in a low-power mode in which the capability of the gas feeding device to feed gas is smaller than during normal operational conditions but where moving parts of the gas feeding device are kept in motion in order to overcome the friction attributed to frozen condensate between the rotors/casing, warmup the supercharger, and avoid “freezing in the supercharger and securing a traveling performance expected of the supercharger” (¶0009) and avoid “difficulties resulting from ice” (¶0010).
Regarding Claim 7, the combination of prior art teaches all the elements of Claim 6 as indicated above.  Matoba (‘207) further teaches: wherein the step of operating the gas feeding device in the low-power mode (Fig. 9, S21) comprises the step of: - determining whether a rotational friction of a rotary member of the gas feeding device exceeds a threshold value (Fig. 9 S24 S27), and, in case the threshold value is exceeded (S27, first freezing state determined), - increasing a drive power of a drive motor arranged to drive the gas feeding device and the rotary member to a power level higher than a power level normally used in the low-power mode (Fig. 7, ¶0059, increase drive power to 100% duty ratio to fully drive supercharger rotors) in order to overcome the friction attributed to frozen condensate between the rotors/casing, warmup the supercharger, and avoid “freezing in the supercharger and securing a traveling performance expected of the supercharger” (¶0009) and avoid “difficulties resulting from ice” (¶0010).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the Exhaust Gas Recirculation Cleaning system of Sato to incorporate the teachings of Matoba (‘207) to include wherein the step of operating the gas feeding device in the low-power mode comprises the step of: - determining whether a rotational friction of a rotary member of the gas feeding device exceeds a threshold value, and, in case the threshold value is exceeded, - increasing a drive power of a drive motor arranged to drive the gas feeding device and the rotary member to a power level higher than a power level normally used in the low-power mode in order to overcome the friction attributed to frozen condensate between the rotors/casing (Sato motor driven roots-type blower), warmup the roots-type blower), and avoid “freezing in the supercharger and securing a traveling performance expected of the supercharger” (¶0009) and avoid “difficulties resulting from ice” (¶0010).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Redon (U.S. 2003/0154716A1) discloses “FIG. 3 illustrates yet another EGR system 210 for rapid introduction of EGR gas to engine 12 with heat exchanger 36 being located downstream of valve 28. Locating heat exchanger 36 downstream from pump 24, and even downstream of valve 28 as illustrated in FIG. 3, avoids introduction of any condensation which may occur due to excessive cooling of the EGR gas within heat exchanger 36. In general, condensation has an adverse effect on pump efficiency and EGR gas condensation in particular may also result in corrosion and premature degradation of various pump components. As such, the arrangement of components as illustrated in FIG. 3 can result in an increased efficiency and life of pump 24.” (¶0023).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747